— Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the Westchester County Department of Correction, dated March 20, 1985, which, after a hearing, found the petitioner guilty of misconduct, and dismissed her from her position as a correction officer.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination in question is supported by substantial evidence and the penalty imposed is not so disproportionate to the offenses of which the petitioner was found guilty as to be shocking to the conscience (see, Matter of Pell v Board of Educ., 34 NY2d 222). Mollen, P. J., Bracken, Brown and Sullivan, JJ., concur.